       Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 1 of 31




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                  EXHIBIT	  19	  
         Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 2 of 31

                                                                                                   USOO699.0654B2


(12) United States Patent                                                         (10) Patent No.:     US 6,990,654 B2
       Carroll, Jr.                                                               (45) Date of Patent:      Jan. 24, 2006
(54) XML-BASED GRAPHICAL USER                                                  Begg et al. “Intelligent Graphical Interface Design: Design
        INTERFACE APPLICATION DEVELOPMENT                                      ing and Interactive Control Room User Interface.” IEEE. pp.
        TOOLKIT                                                                3128-3232, 1995.
                                                                               http://developer.java. Sun.com/developer/.
(75) Inventor: Thomas J. Carroll, Jr., Denver, CO                              http://java. Sun.com/xml/.
               (US)                                                            M. Fowler, K. Scott, and G. Booch, UML Distilled. Applying
                                                                               the Standard Object Modeling Language, Addison-Wesley
(73) Assignee: BEA Systems, Inc., San Jose, CA (US)                            Publishing Co., Reading, MA (1997). (Table of Contents
                                                                               Only).
(*) Notice: Subject to any disclaimer, the term of this                        http://www.megginson.com/SAX/index.html.
                      patent is extended or adjusted under 35                  Topley, Kim. Core Java Foundation Classes. Upper Saddle
                U.S.C. 154(b) by 681 days.                                     River, NJ: Prentice-Hall, 1998. (Table of Contents Only).
                                                                               http://www.w3.org (Home Page).
(21) Appl. No.: 09/953,050                                                     http://www.w3.org/XML/.
                                                                               http://www.w3.org/XML/1998/06/xmlspec-report
(22) Filed:     Sep. 14, 2001                                                  1998.0910.htm.
(65)                    Prior Publication Data                                 http://developer.java. Sun.com/developer?, Jan. 2002.
                                                                               http://java. Sun.com/xml/, undated.
        US 2002/0085020 A1               Jul. 4, 2002                          http://www.megginson.com/SAX/index.html, Nov. 2001.
                                                                               http://www.w3.org (Home Page), Dec. 2001.
               Related U.S. Application Data                                   http://www.w3.org/XML/, Apr. 1997.
(60) Provisional application No. 60/232,515, filed on Sep.                     http://www.w3.org/XML/1998/06/xmlspec-report
        14, 2000.                                                              19980910.htm, Sep. 1998.
                                                                               Primary Examiner-Antony Nguyen-Ba
(51) Int. Cl.                                                                  (74) Attorney, Agent, or Firm-Fliesler Meyer, LLP
        G06F 9/44               (2006.01)
(52) U.S. Cl. ....................... 717/109; 71.5/513; 715/762               (57)                    ABSTRACT
(58) Field of Classification Search ................ 717/109,                  The invention as disclosed herein relates to a System and a
            717/104,105,113, 114, 116, 123, 143; 715/500,
                                   71.5/513,760, 762, 763                      method for creating user interfaces for Software applica
        See application file for complete Search history.                      tions. Particularly, the invention allows a developer to
                                                                               Segregate the development of the user interface from the
(56)                    References Cited                                       development of the underlying application logic. In one
                                                                               embodiment of the invention, an applications graphical user
                U.S. PATENT DOCUMENTS                                          interface is specified using an XML document as an appli
       5,450,540 A       9/1995 Spohrer et al. ............. 395/155           cation interface file. At application compile time this appli
       5,495,567 A       2/1996 Iizawa et al. ............... 395/161          cation interface file is parsed, and the Specifications therein
       5,973,682 A      10/1999 Saib et al. .................. 345/327         used to retrieve graphical Screen components from an inter
       6,230,117 B1      5/2001 Lymer et al. ...                  ... 703/22   face library to create the user interface. A grammar file can
       6,237,136 B1      5/2001 Sadahiro ........................ 717/2        be used to further Specify the parsing of the application
                    OTHER PUBLICATIONS
                                                                               interface file, and impose consistency upon the interface
                                                                               development process.
Schafer. “Graphical Interactions with an Automatic Pro
gramming System.” IEEE. pp. 575-591. 1988.                                                   67 Claims, 12 Drawing Sheets

                                            Application
                                   102        Source
                                              Code

                                                                                                         Application
                                                                                                               GUI
                                                                                                             Interface
                                                                                                         (Run-Time)      114

                                               User
                                             Interface                                                 112
                                    04       Defit
                                            (XML File)
                                                                Gramar
                                                                  Fle




                                                                                      06
                                                          110
                                                                Property
   Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 3 of 31


U.S. Patent                         Jan. 24, 2006                   Sheet 1 of 12                US 6,990,654 B2


    s       8.       c   area   -   am       au            ps
                                                    -- u        s    -   -   s   h   -   L   -   -   m   s   -   s   e




        K?xml version="l. O'?>
        <! DOCTYPE joy SYSTEM "fille: /beadew / src ?com/beaf joy /xml/joy. dtd">
        <joy)
          <main Window name="joyMainWindow"
                                initial Location="screen."
                                Size="30 Ox2OO"
                                title="Joy">
            <menu Bar>
                 Kmenu name=" fileMenu"
                       text="Fire">
                   Kmentatem name="exitNenu item."
                                         text="Exit">
                </menuItem
              </menu>
            </menu Bar)
            <clientArea
              <label name="laoel"
                          text-Happy Happy, Joy Joy!">
                 </label)
            </clientArea>
          </mainWindow>
        </joy)

                  An XML document that describes an application's graphical user
        interface.




                                    Happy Happy, Joy Joy
    Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 4 of 31


U.S. Patent                Jan. 24, 2006         Sheet 2 of 12                 US 6,990,654 B2




     window                    Window             P-mn.P-Purr RPPF


          L-                 menu item
                  e
               L-                                                          Client area
                      e
         client
           - label
         Status bar
                              status bar

                  The hierarchy of components for the application shown in figure 2.
  i------------------------------------------------------------------------------------------------



      <tag>The element's content</tag>

                  An XML element.




      <tag attributel="value1" attribute2="value2">The element's content</tag>

                  An XML element with attributes.




      <tag attributel="valuel" attribute2="value2" />

                  An empty XML element with attributes.
   Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 5 of 31


U.S. Patent             Jan. 24, 2006           Sheet 3 of 12            US 6,990,654 B2




                                        XMLdeclaration)
              <?xml version="1. O"?).
   ROOt       <! DOCTYPE joy SYSTEM file: /beadev/src/com/bea/joy /xml/joy. dtd">
              <joy>
  element       <maa indow name="joyMain Window"
                              initial Location="Screen"
                              Size="300X20 O"
  DocumentType                title="Joy">
    Declaration menu bars
                     <menu Iname=" fileMenu."
                           text=File's
                       <menuItem name="exit Menu tem."
                                 text="Exit">
                       </menuItem)
                     </menu>
                   </menu Bar

                   <clientArea.>
                     <laoel name="label"
                            text="Happy Happy, Joy Joy!">
                     </label)
                   </clientArea)
                 </main Window>



            An XML document that describes an application's graphical user interface


   <! ET, EMENT IIlainWindow ( about Dialog        %borders;
                                                | clientArea
                                                I dialog
                                                | image
                                                   menuBar
                                                   statusBar
                                                   toolbar ) * >
   <! ATTLIST mainWindow class                      NMTOKEN               i: IMPLIED
                            iCOn                    CDATA                 it IMPLIED
                            initiallocation         & windowLocations;    "screen"
                             hale                   NMTOKEN                 # IMPLIED
                            Opaque                  &boolean Values;      "false"
                            Size                    CDATA                 # IMPLIED
                            title                   CDATA                 #IMPLIED

              The rules witnin the DTD that define the <mainWindows element.
    Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 6 of 31


U.S. Patent             Jan. 24, 2006             Sheet 4 of 12               US 6,990,654 B2



   >! ENTITY & boolean Values " ( true        false         yes    no   on   off ) ">
   KENTITY     borders "( bevel Border         emptyBorder
                                               etched Border
                                               lineBorder
                                               matteBorder
                                             | titleBorder ) * ">
   <! ENTITY & locations " ( center
                                east right
                                north top
                                northeast
                                northwest
                                south bottom
                                southeast
                                southwest
                                west left )">
                 Entity definitions.



                      com.bea.joy
                        Fl
                                          Create
                          elements H----> component




                   A UML package diagram of the Joy user interface library.


 : Validating Parser : BEAitude : MainWindow Element : Joy MainWindow               :IElerpent
           ement ( "mainwg
   startElement ( "mainWindow", . . . )
                               create ( . . . )
                                                      eW
                                                      -o
                                                           configure
                                                    Se t
                                                                  -->
                                                    addTOParent


      A UML sequence diagram showing the creation of a main window component

                                       FIG - 11
   Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 7 of 31


U.S. Patent              Jan. 24, 2006         Sheet 5 of 12             US 6,990,654 B2



   mainWindow                 =   COm. bea. joy. elements. Main WindowElement
   InatteRorder               =   Com. bea. joy. elements. MatteBorderElement
    lele                      =   com.bea. joy. elements. Menu Element
   ICleIlluBar                =   com.bea. oy. elements. Menu BarElement
   ElenuButt OIn              = com.oea. Oy. elements. Menu.Button Element
    6.                        = com.bea. Joy. elements. Menu Element
   menultem                   = com.bea. joy. elements. MenuItem Element
   message Dialog             = com.bea. joy. elements. Messagedialog Element
   OVerlayLayout              = coin. bea. joy. elements. OverlayLayoutElement
   panel                      = corn. bea. joy. elements. Panel Element
   popupMenu                  = com. bea - joy. elements. PopupMenu Element
   progressBar                = com.bea. joy. elements. ProgressBarElement
   radioButton                = com.bea. joy. elements. RadioButton Element
   radioButtonGroup             com.. bea. joy. elements. RadioButtonGroupElement
   radioButton Menu item      = Com. bea. joy. elements. RadioButtonMenuItem Element
   scrollPane                 = com.bea. joy. elements. ScrollPaneElement
   Separator                  = com. bea. joy. elements. SeparatorElement
   Splash Window              - com.bea. joy. elements. Splash Window Element
   split Pane                 = com.bea. joy. elements. Split PaneElement




         Bliss
       File Edit Help
       - B hy. Ba (a X




                   The Bliss application
   Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 8 of 31


U.S. Patent         Jan. 24, 2006      Sheet 6 of 12            US 6,990,654 B2



                                                                       100

                  XML Parser Recognizes XML. Element

                                                                       102

                      Call startElement method

                                                                       104

                          Pass Element's Name

                                                                      106

         Check to see if Class is Aready Loaded to Handle Element
                                                                      108


              Retrieve Value of Property with Element's Name

                                                                        10

                   Load Class Given by Property Value

                                                                       112


            Call Class create Method to Create User Interface
                Component Corresponding to XML. Element




                               FIG. - 13
     Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 9 of 31


U.S. Patent                 Jan. 24, 2006            Sheet 7 of 12                   US 6,990,654 B2



    <! ELEMENT joy ( (( model
                        action? )*,
                                ),
                          ( componet?        mainWindow? I splash Window? ) + ) >
    <! ATTLIST joy helpDocument CDATA                           #IMPLIED
                       look AndFeel       %lookAndFeels;        "default">

                    Rules in the Joy DTD that define the<joy> element
L------------------------------------------------------------------------------------------------


 -----------------------------------------------------------------------------------------------
    <! ENTITY & lookAndFeels " ( default               mac     metal      motif      windows )">
                     Rules in the Joy DTD that define the<joy> element
 -----------------------a---------aa-ra---aa-----in-a-----ana--aa-n--- as a mas----------------------------




              <! DOCTYPE joy SYSTEM "fille: /beadev/src/com/bea/joy/xml/joy. dtd">
      <joy> lookANDFeel="metal">
        <action name="open"/>
         <mainWindow)
           <menuBar
              <menu text="Eile">
                 Kmenu item name="openMenuItem"
                               action="open"
                               text="Open">
               </menuItem)
             </menu>
           </menu Bar)
           <toolbar)
              <button name="open Button"
                         action="open"
                      text=Open">
             </button)
           </toolbar)
         </mainWindow)
      </joy>

                 An XML document that illustrates how an action is defined, and
                    how that action can be associated with multiple components.

                                          FIG. - 17
   Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 10 of 31


U.S. Patent                  Jan. 24, 2006        Sheet 8 of 12                   US 6,990,654 B2




     <! ELEMENT action Empty>
     <! ATTLIST action enabled                 %boolean Walues;        "true"
                            icon               CDATA                   ;IMPLIED
                             late              CDATA                   #REQUIRED
                            rollowericon       CDATA                    FIMPLIED
                            status T. Con      CDATA                     IMPLIED
                            status Message     CDATA                   it? MPLIEDs

   ----------------------The rules that define the action element.--------------------------

           Main windoW
               Menu bar
                  File Menu
                      Open menu                                                                t

                      Save menu item
                      Save AS menu item
                      New menu item
                      Separator
                      Exit menu item
                   Edit menu
                      Cut menu item
                      Copy menu item
                      Paste menu
                      Delete menu
                  Help menu
                    -About menu
               Toolbar
                  Open button
                  Save button
                  New button
                  Separator
                  Cut button
                  Copy button
                  Paste button
                  Delete button
               Client
                 - Scroll
                    -Text
               Status                                                                              s




             The hierarchy of components in the Bliss application's user interface.
   Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 11 of 31


U.S. Patent       Jan. 24, 2006        Sheet 9 of 12     US 6,990,654 B2




                                     Cut               i About Bliss
                              Ee Copy         Ctrl-C
                                  E. Paste
                                  XDelete




     About BiSS




                            FIG. - 21
   Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 12 of 31


U.S. Patent                   Jan. 24, 2006               Sheet 10 of 12                            US 6,990,654 B2




      (; link "k, it " 'is', xiii
     File Edit Help
               ty, Ba (a X?
     excjoy
        time                                                Atributes: name           mainwindow              +
      of closeAboutDialog:action
      o- Copy:action                                                   EEE
                                                                       initiallocation screen iis
      o-t cut:action                                                                  imageSibea logo E
      o- delete:action                                                 opaque         true
      o- exit:action                                                   size            600x400            v
      o- open-action                                      Description: Represents a window Componet
      o- paste:action                                                  configured to be the main window
      G-: new-action                                                   Of an application or appet
      o- save:action
      o- saveAS:action
      g        mainWindow.mainWindow
              as' name="mainWindow"
                =" closeAction="exit"
              a=" initial location="screen"
              as" icon "images/bea logo16x16.gif
              ar" opaque="true"
               =" size="600x400"
              as' title="bliss"
                s" visible="true"
              as" resizable="true"
                  a" opaque="false"

      Represents a window component configured to be the main window of an application or applet

                    The 'Rapture' GUI builder application.

                                              FIG - 22
   Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 13 of 31


U.S. Patent          Jan. 24, 2006       Sheet 11 of 12     US 6,990,654 B2

              icon              File name
                                about 16x16,gif
                                about 16x16bw.gif
                                bea logo16x16.gif
                                closed folder 16x16.gif
                                closed folder 16x16bw.gif
                                copy16x16.gif
                                copy16x16bw.gif
                                cut 16x16.gif
                                cut 16x16bw.gif
                                delete 16x16.gif
                                delete 16x16bw.gif
                                details 16x16.gif
                                details 16x16bw.gif
                                document16x16.gif
                                document16x16bw.gif
                                exit 16x16.gif
              C                 exit 16x16bw.gif
                                f le 1 6X 1 6 9 f
                                fil 6 1 6 1 6 W 9 if
                                home 16x16.gif
                                home 16x16bw.gif
                                listview16x16.gif
                                listview16x16bw.gif
                                open folder 16x16.gif
                                open folder 16x16bw.gif
                                paste16x16.gif
                                paste 16x16bw.gif
                                save as 16x16.gif
                                save as 16x16bw.gif
                                save 16x16.gif
                                save 16x16bw.gif
                                updirt 6x16.gif
                                updirt 6x16bw.gif
                               Sample loons.
                             FIG - 23
   Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 14 of 31


U.S. Patent       Jan. 24, 2006   Sheet 12 of 12       US 6,990,654 B2
       Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 15 of 31


                                                     US 6,990,654 B2
                                 1                                                                  2
       XML-BASED GRAPHICAL USER                                           Further information about these, and related topics can be
   INTERFACE APPLICATION DEVELOPMENT                                    found in the following references, incorporated herein by
                TOOLKIT                                                 reference:
                                                                        Java JAVA Developer Connection. http://developerjava
                   CLAIM OF PRIORITY                                       Sun.com/developer/ http://java. Sun.com/xml/
                                                                        UML Fowler, Martin and Kendell Scott. UML Distilled
  This application claims priority from provisional appli                 Applying the Standard Object Modeling Language. Read
cation “XML-BASED GRAPHICAL USER INTERFACE                                ing, Mass.: Addison-Wesley, 1997.
APPLICATION DEVELOPMENT TOOLKIT”, Applica                                 SAXTM (SAX XML Parser, hereafter SAX) http://www
tion No. 60/232,515, filed Sep. 14, 2000, and incorporated              .megginson.com/SAX/index.html
herein by reference.                                                    SWINGTM (SWING User Interface libraries, hereafter
                                                                          SWING) Topley, Kim. Core Java Foundation Classes.
                   COPYRIGHT NOTICE                                      Upper Saddle River, N.J. Prentice-Hall, 1998.
                                                                        WWW http://www.w3c.org
   A portion of the disclosure of this patent document             15   XML http://www.w3.org/XML/
contains material which is Subject to copyright protection.             DTD http://www.w3.org/XML/1998/06/xmlspec-report
The copyright owner has no objection to the facsimile                     1998.0910.htm
reproduction by anyone of the patent document or the patent               As used herein the terms Java TM, and SWINGTM are
disclosure, as it appears in the Patent and Trademark Office            trademarks of Sun Microsystems, Inc. The terms Win
patent file or records, but otherwise reserves all copyright            dowsTM, and VISUAL STUDIOTM are trademarks of
rights whatsoever.                                                      Microsoft Corporation. The term DELPHITM is a trademark
                                                                        of Borland Software Corp. The terms WebLogicTM, and
               FIELD OF THE INVENTION                                   WebLogic Server'TM are trademarks of BEA Software, Inc.
                                                                        The term VISUAL CAFETM is a trademark of Symantec
   The invention relates generally to computer graphical user      25   Corp.
interfaces, and Specifically to a System and a method for                  However, each of these tools address only one aspect of
utilizing an interface library to create application interfaces.        the problem-i.e. either the application logic portion or the
                                                                        graphical user interface. There is a general desire in Software
                      BACKGROUND                                        development to Segregate the two goals of the development
                                                                        process (the application logic and the application interface
   Successful Software user interface design requires adher             or appearance) So that the underlying application may be
ence to rules and heuristics that are traditionally available           reused, and a user interface simply and separately pro
from user interface design literature and user interface                grammed and placed on top.
Standards guidelines. These rules are typically expressed in               There is also a desire to have a development System which
everyday human-language, and not in ways that computers            35   allows the creation or enforcement of a set of development
can readily understand them. Because of this, the act of                guidelines, that can then be used to enforce restrictions upon
creating a user interface that complies to Standard guidelines          the developer, and thus ensure a level of Standardization
is often an ad-hoc process that Suffers because different               throughout an organization.
designers often have different interpretations of the same
rules. This in turn leads to results that are not easily           40                           SUMMARY
reproducible.
   Several Systems and methods currently exist to allow a                  The invention addresses the desire to Segregate the vari
programmer to develop a user Software application. Such                 ous application or Software logic, and interface design
systems or development suites include VISUAL STUDIOTM                   aspects, of the application development process. Roughly
Integrated Development Environment (hereafter Visual Stu           45   described, the invention relies on declaratively specifying
dio) from Microsoft Corp., DELPHITM Integrated Develop                  the design of a computer application's user interface. This is
ment Environment (hereafter Delphi) from Borland Soft                   in contrast to the current imperative methods of Specifying
ware Corp., and VISUAL CAFETM Integrated Development                    a user interface, that work primarily by developing appli
Environment (hereafter Visual café) from Symantec Corp.,                cation code that then constructs the user interface. The
together with the programming languages which underlie             50   invention can be included in an application development
these development Suites, e.g. C, C++, BASIC, or JAVATM                 System or Suite, to allow for the rapid development of
programming language (hereafter Java). However, with all                graphically-rich applications in a consistent manner. Advan
of these development methods, care must be taken to                     tages of the present invention include:
develop the user interface in accordance with the underlying            Less Need for Coding
logic of the application. Although Separate tools can be used      55
                                                                          In accordance with one embodiment of the invention, an
for each aspect of the development process, the developer               application's user interface is declaratively Specified as an
(or developers) must typically be aware of each aspect So as            easily-programmed XML document. The XML document is
to achieve consistent results.
                                                                        parsed at application compile time, in accordance with a Set
   To this end, several toolkits including the JAVA Swing               of predefined rules, to create the application user interface.
toolkit have been developed to assist in the user interface        60
development proceSS. Newer technologies Such as the                     Formalization of Good User Interface Design Rules
Extensible Markup Language (XML) and document type                        AS used with the invention, the XML documents that
definition (DTD) have allowed the development of platform               describe a user interface are associated with an XML Data
and application-independent interfaces and layouts. Object              Type Definition (DTD) file and an XML Schema. Both the
modeling techniqueS Such as the Unified Modeling Lan               65   DTD and the Schema are XML documents that formally
guage (UML) assist the developer in visualizing or manag                describe the syntax (a “grammar”) for the XML documents
ing the interface development process.                                  that are then used to describe an application's user interface.
        Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 16 of 31


                                                     US 6,990,654 B2
                              3                                                                     4
These grammars impose the rules of user interface design as                    BRIEF DESCRIPTION OF THE FIGURES
further specified within typical user interface Standards
guidelines such as, The Windows Interface Guidelines for                  FIG. 1 shows an example of an XML document or user
Software Design, The OSF/Motif Style Guide, and the JAVA               interface file that describes an application's graphical user
Look and Feel Design Guidelines. Because the user inter           5    interface.
faces are specified declaratively within XML documents,                  FIG. 2 shows a graphical user interface defined by the
these XML documents can be checked for correctness. In                 XML document in FIG. 1.
this context “correctness' equals conformance to user inter              FIG. 3 shows the hierarchy of components for the appli
face design guidelines.                                                cation shown in FIG. 2.
                                                                  1O     FIG. 4 shows an example of an XML element.
Applications May Provide Guidance to User Interface                      FIG. 5 shows an example of an XML element with
Designers                                                              attributes.
   Since the rules of user interface design are encoded in a             FIG. 6 shows an example of an empty XML element with
                                                                       attributes.
manner that a computer can process them (as XML docu              15     FIG. 7 shows an example of an XML document that
ments), the invention provides a way to construct a computer           describes an application's graphical user interface.
application that in turn guides user interface developerS                FIG. 8 shows for an embodiment of the invention the rules
through the user interface design process. For example, an
application can enforce the rules of how user interface                within the DTD or grammar file that define the main
                                                                       Window element.
elements (menus, toolbars, etc.) are composed, so that the               FIG. 9 shows example entity definitions.
resulting application user interface conforms to the Style               FIG. 10 shows for an embodiment of the invention a UML
guidelines of its target environment.                                  package diagram of the graphical user interface referred to
   In accordance with one embodiment, the invention com                herein as “Joy”.
prises a System for generating an application graphical user             FIG. 11 shows for an embodiment of the invention a UML
interface, comprising: a parser, for parsing an application       25   Sequence diagram showing the creation of a main window
Source code file, application interface file, interface grammar        component.
file, and interface library, to generate an application graphi           FIG. 12 shows for an embodiment of the invention a
cal user interface; an application Source code file for an             portion of a property file for the BEAtitude class.
application, Specifying an application logic, an application              FIG. 13 shows a flowchart of a process used to parse a
interface file Specifying a plurality of graphical elements            property file and generate an application interface.
within an interface library to be displayed for Said applica              FIG. 14 Shows a Sample application referred to herein as
tion; an interface grammar file specifying rules to be used in         "Bliss', developed using the invention.
parsing Said application interface file, and, an interface               FIG. 15 shows for an embodiment of the invention the
library comprising a plurality of graphical elements to be             rules in the DTD file that define the <joy> element.
retrieved by Said parser in accordance with the Specifications    35     FIG. 16 shows for an embodiment of the invention
of Said application interface file and Said interface grammar          additional rules that define the <joy> element.
file.
                                                                         FIG. 17 shows an example XML document that illustrates
   In another embodiment the invention comprises a System              how an action is defined, and how that action can be
for development of an application graphical user interface,            asSociated with multiple components.
comprising: means for creating an application Source code         40      FIG. 18 shows for an embodiment of the invention the
file Specifying an application logic, means for creating an            rules that define the action element.
application interface file Specifying a plurality of graphical            FIG. 19 shows the hierarchy of components in the Bliss
elements within an interface library to be displayed for said          Sample application's user interface.
application; means for creating an interface grammar file                 FIG. 20 shows the Bliss application's drop-down menus.
Specifying rules to be used in parsing Said application           45      FIG. 21 shows the Bliss sample application’s “about”
interface file, an interface library comprising a plurality of         dialog window.
graphical elements to be retrieved in accordance with the                 FIG. 22 shows an exemplary GUI builder application
Specification of Said application interface file and Said inter        referred to herein as “Rapture”.
face grammar file; and, a parser, for parsing Said application            FIG.23 shows sample icons used in an embodiment of the
Source code file, Said application interface file, and Said       50   invention.
interface grammar file, retrieving Said plurality of graphical           FIG. 24 shows a Schematic of a System for generating user
elements from Said interface library, and generating an                interfaces in accordance with an embodiment of the inven
application graphical user interface.                                  tion.
   In a further embodiment the invention comprises a System              Appendix A contains an example of an XML file for use
for allowing consistency Verification of an application user      55   with the invention bliss.xml file.
interface for an application in a graphical user interface               Appendix B contains the Bliss application's Source code.
development System, comprising: an interface library com                  Appendix C contains the source code for the BEAtitude
prising a plurality of graphical elements, means for parsing           class of the Joy user interface library.
an application interface file, Said application interface file
Specifying a plurality of graphical elements within Said          60                  DETAILED DESCRIPTION
interface library to be displayed for Said application; means
for parsing an interface grammar file, Said interface grammar             Roughly described, an embodiment of the invention com
file Specifying rules to be used in parsing Said application           prises a System and a method that utilizes a graphical User
interface file and retrieving Said plurality of graphical ele          Interface Library-a collection of JAVA classes and inter
ments, and, means for retrieving from Said interface library      65   faces that take graphical interface definition files (in one
a plurality of graphical elements, in accordance with the              embodiment XML documents) as input, and create an appli
rules applied by Said interface grammar file during parsing.           cation's user interface from the documents content. This
       Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 17 of 31


                                                    US 6,990,654 B2
                              S                                                                     6
proceSS allows programmers to rapidly create engaging,                Empty Element
internationalized graphical user interfaces with Significantly          See XML empty element.
leSS coding than would have been otherwise necessary. In
this manner, building an application's user interface requires        Enterprise Java Bean (EJB)
nothing more than a text editor.                                        A Software object, written in the JAVA programming
   The User Interface Library allows JAVA developers to               language, that runs within an application Server and con
Segregate application logic from application presentation             forms to the Enterprise JAVA Bean standard.
(i.e., the user interface). Using the System, an applications         Extensible Style Language (XSL)
graphical user interface is specified within XML documents.             An XML grammar used to create documents that describe
The Interface Library is then used to construct the applica      1O
                                                                      how to data within XML documents are transformed.
tions user interface from the contents of the XML docu
ments when the application is started. This allows an appli           Hash Table
cation to have multiple presentations (user interfaces) that            An abstract data type in which values are retrieved by a
can be targeted to particular users or groups of users, or to         key String. Ideally, the average time to retrieve an element
different computing environments (for example, for use in        15   from a hash table should not increase as the number of
personal computers, personal digital assistants, or cell              elements in the hash table increases.
phones).
                                                                      Interface
Glossary                                                                See JAVA interface.
  The following glossary will be useful in understanding the
various description of embodiments of the invention that              Interface Library
follows.                                                                See User Interface Library
Abstract Window Toolkit (AWT)                                         Internationalization
  A library of classes and interfaces for building platform             The process of engineering an application So that it can be
independent graphical user interfaces for JAVA applications      25   ported to any language or locale without requiring further
and applets. AWT is a Standard component of the Java                  re-engineering or re-compilation.
programming language. The classes within the AWT library              JAVA
map to or "wrap' the user interface components of the host
window System.                                                          An object-oriented programming language developed by
                                                                      Sun Microsystems, Inc.
Applet
  A type of JAVA application that runs within a web                   JAVA class
browser. For Security reasons, applets run within a Secured             In the dava JAVA programming language, a class is a data
environment that can constrict what they can do (for                  Structure definition that is used to create objects (Structured
example, altering files). JAVA applications run outside of the   35   variables). A class is a definition of which objects are
Secured environment and have no restrictions.                         members of a class (set) of objects.
Class                                                                 JAVA Interface
  See JAVA class.                                                       In the JAVA programming language, an interface is a class
Client Area                                                      40
                                                                      definition that cannot contain State (variables) or behavior
                                                                      (methods). It is an explicit declaration of what operations a
  The area within a main window or dialog window that                 class (set) of objects must implement.
remains once the window's menu bar, tool bars, command
buttons, and Status bar have been positioned.                         JAVA Main Function
Clipboard                                                                In the JAVA programming language, a class may have a
   See System clipboard.
                                                                 45   function called “main' that can be the Starting point of
                                                                      execution for a JAVA application or applet.
Command Shell
  An application that allows the user to enter type com               JAVA Package
mands to a computer's operating System.                                  In the JAVA programming language, a package is a
                                                                 50   collection of classes and interfaces. Packages can be hier
Component                                                             archically nested, with packages containing Sub-packages.
  See user interface component.                                       Packages form name-Spaces within JAVA.
Constructor                                                           JAVA Property File
  A method (Subroutine) of a class that is invoked when an       55      A text file that is associated with a JAVA class. Multiple
instance of the class is created.                                     property files may be associated with a class. The JAVA
Dialog Window                                                         Runtime Environment (JRE) loads the property files that
  A window within an application that is Subordinate to the           match the user's language and locale Settings. This allows
application's main window.                                            JAVA applications to retrieve values in a language- and
                                                                 60
                                                                      locale-independent manner in Support of internationalization
Document Type Definition (DTD)                                        and localization.
  See XML DTD.
                                                                      JAVA Runtime Environment (JRE)
Drop-down Menu                                                          Software that executes JAVA applications or applets.
  A menu that is displayed from a menu bar.                      65   Locale
Element                                                                 An area that shares a common language and cultural
  See XML element.                                                    conventions.
         Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 18 of 31


                                                    US 6,990,654 B2
                              7                                                                     8
Localization                                                          Toolbar
   The process of enabling an application to be used within             A user interface component that typically contains a group
a given location by adhering to the location's language and           of buttons that represent frequently used features of an
CuStOmS.                                                              application.
Main Function                                                         UML Package Diagram
  See JAVA main function.                                               A type of diagram defined by the Universal Modeling
Main Window                                                           Language (UML). Package diagrams show collections of
  An applications window that typically contains the appli            classes and their dependencies.
cation's menus.                                                  1O   UML Sequence Diagram
Menu Bar                                                                A type of diagram defined by the Universal Modeling
  A user interface component that typically runs along the            Language (UML). Sequence diagrams show the messages
top of an application's main window, and typically contains           passed between objects over time.
drop-down menus.                                                 15   Unified Modeling Language (UML)
Package                                                                 A Standard notation for depicting the design of object
  See JAVA package.                                                   oriented Software.
Package Diagram                                                       Universal Resource Identifier (URI)
  See UML package diagram.                                               TeXt Strings that refer to Internet resources.
Parser                                                                User Interface Component
   Software that, using a set of grammatical rules, recognizes          An object within an application that is part of that
the language specified by the grammar.                                application's graphical user interface. Components have a
Pixel                                                                 Visual representation within an application's user interface.
  An atomic (non-divisible) element of an image for display      25   Examples include: windows, buttons, labels, menus, etc.
on a Screen or Similar display device. A pixel is a Single dot        User Interface Library/Interface Library
or Square of color.                                                     A collection of reusable JAVA classes and interfaces that
Property File                                                         allow programmers to build graphical user interface appli
  See JAVA property file.                                             cations where the user interface is declared within XML
                                                                      documents. AS described herein, the invention uses an
Pull-down Menu                                                        embodiment of a User Interface Library.
  See drop-down menu.
                                                                      White Space
Sequence Diagram                                                         A sequence of tab characters, blanks, new lines, carriage
  See UML Sequence diagram.                                      35
                                                                      returns, or other characters that do not have a visual repre
Shell                                                                 Sentation.
  See command shell.                                                  Window Component
Simple API for XML (SAX)                                                A user interface component that is managed by the host
  Standard interface for event-based XML parsing.                40   computer's graphical user interface presentation manager. A
Swing User Interface Library                                          window is an area of the Screen that contains an applica
  A collection of reusable JAVA classes and interfaces for
                                                                      tion's components. Windows often are the top-level (root)
                                                                      component of an application's graphical user interface.
building cross-platform graphical user interfaces. The
SWING library is a standard component of the JAVA pro            45
                                                                      World Wide Web Consortium (W3C)
gramming language. In contrast to the AWT User Interface                The organizational or industry body that promotes and
Library, components within the SWING library do not                   develops standards for use with the World Wide Web.
“wrap” the user interface components provided by the host             XML
operating System, but are written completely in JAVA.                   Extensible Markup Language: a format for Structured data
Status Bar                                                       50   and documents.
   A user interface component that is typically located along         XML Document
the bottom edge of a window. It is used to display informa
tion like Status messages and progreSS indication.                      A logical unit of XML. A document contains declarations,
                                                                      elements, comments, entity references, character references,
Sun Microsystems, Inc.                                           55   and processing instructions.
   A Software and hardware vendor that was a primary
developer of JAVA (and currently owns the JAVA trade                  XML Document Type Definition (DTD)
mark).                                                                 A formal definition for a type of XML document. The
System Clipboard                                                      DTD defines a grammar that all XML documents that adhere
                                                                      to the DTD must follow in order for the documents to be
   A memory buffer used to Store data that is cut or copied      60   considered valid.
from an application.
                                                                      XML Element
Tag
   See XML tag.                                                         Every XML document contains one or more elements.
                                                                      Elements are bounded by Start and end tags (or in the case
Text Area Component                                              65   of empty elements, a start tag only). Each element has a type,
   A user interface component that allows a user to View, and         identified by its name. Elements may contain attributes and
edit, multiple lines of text.                                         COntent.
       Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 19 of 31


                                                     US 6,990,654 B2
                               9                                                                           10
XML Empty Element                                                       are at the top level. They contain child components, which
 An XML element that has no content and is bounded by                   contain other components, and So on. The hierarchy of
a start tag only (no ending tag).                                       components within the user interface shown in FIG. 2 is
                                                                        illustrated in FIG. 3. It can be seen that the nested structure
XML Entity                                                         5    of the XML document in FIG. 1 matches or mirrors the
 An identifier within an XMLDTD that represents a value.                nesting of components within the applications user inter
XML Tag                                                                 face, as shown in FIG. 3.
 A sequence of characters that are used to indicate the Start             XML documents are made up of or comprised of ele
and end of an XML element.                                              ments, which can be nested within each other. Tags deter
   Section 1 of this document uses a simple example to                  mine the contents of an element within an XML document.
define what an embodiment of the User Interface Library of              In one embodiment, a tag is a piece of text that appears
the invention is, and how it works. This Section also intro             within angle brackets. The following code example (also
duces some concepts-like XML and JAVA user interface                    shown in FIG. 4) depicts an XML element:
development-that the User Interface Library relies upon.
Section 2 discusses the architecture of one embodiment of          15
the User Interface Library. This section should help the                                   <tag>The element's content</tag>
reader gain a better understanding of what the library does,
what its design goals are, and how it has been engineered to
meet those goals. Section 3 is aimed primarily at developerS              This example shows the most common type of XML
who will use the library, and includes a tutorial that walks            element, one that starts with a begin tag (<tag>) and ends
the reader through the process of using the library to                  with an end tag (</tag>). Tags are enclosed within angle
construct a text editor application. The tutorial assumes that          brackets (< >) with ending tags beginning with a less than
the reader is comfortable with the JAVA programming                     Sign followed by a slash (</). Data between tags are the
language and XML. Section 4 lists various benefits provided             element's content. In addition to content, an XML element
by the invention. Sections 3 and 4 make occasional reference       25   may also have attributes. Attributes are name-value pairs
to the “Joy Interface Library”, or to “Joy” functions. “Joy”            that are placed within an element's Starting tag. The follow
is a specific example of one embodiment of the invention.               ing example code (also shown in FIG. 5) depicts an element
   The convention used within this document is that excerpts            with two attributes. Attribute values can be enclosed within
of programming code, the names of programming items                     double quotes.
(like class names and method names), commands, file and
directory names are Set in fixed-width courier font.
1. Operation of the Invention                                                   <tag attribute1="value1 attribute2="value2'> The
                                                                                element's content</tag>
   A high-level logical Overview or Schematic of a System
used to operate the invention is shown in FIG. 24, and             35
discussed in further detail below. A System Such as shown                 A Single tag can also be used to represent XML elements.
could be incorporated into a Software application develop               Elements represented by a single tag are herein referred to
ment System for the development of a graphically rich                   as empty elements because they do not contain any content.
application. In Summary, as shown in FIG. 24, the System                However, they may contain attributes. The following code
comprises a parser 112. During the application compilation         40   (also shown in FIG. 6) shows an example of an empty
process, the parser 112 uses information both in the appli              element.
cation Source code 102 and the user interface definition file
104 to create the applications graphical user interface 114.
The development Suite includes an interface class library                            <tag attribute 1="value1 attribute2="value2/>
106, from which the application source code 102 selects            45
graphical elements appropriately specified by the user inter
face definition file 104. A grammar file 108 determines rules             An empty element begins with a less than (<)sign, fol
and/or dependencies to be applied during the compilation/               lowed by the element's name (“tag” in the preceding
parsing process, and ensures consistency throughout the                 example). White space (any combination of tab characters,
graphical user interface development process. A property file      50   blanks, new lines, etc.) separates the name of the element
110 can be used to map to a Subset of graphical elements in             from its attributes (if any). An empty element is ended by a
the interface class library. In certain implementations the             slash followed by a greater than sign (/>). FIG. 7 shows an
parser and library may considered a Single entity-in which              XML document that describes an applications graphical user
case the act of calling the library functions initiates or              interface.
includes the parsing process.                                      55      The User Interface Library takes various (i.e. a plurality
   An embodiment of the User Interface Library relies on the            of) XML elements from XML documents and creates a user
classes and interfaces provided by JAVA's AWT and                       interface that corresponds to the document's elements.
SWING libraries. The Interface Library parses the contents              Referring to the XML document from FIG. 1 again, it will
of XML documents and uses that information to create and                be seen that all XML documents to be used with the
configure SWING user interface components. FIG. 1 shows            60   invention begin with an XML declaration. This declaration
a simple example of an XML file passed as input to the Joy              indicates the version of the XML specification that the
library parser. During parsing, the Interface Library takes or          document's content adheres to. Following the XML decla
accepts the XML document shown in FIG. 1 and in this                    ration, an XML document also contains a Document Type
instance creates a graphical user interface that looks like that        Declaration, or DTD. A DTD defines the elements, entities,
of FIG. 2.                                                         65   and attributes that an XML document may contain. It also
  A JAVA application's graphical user interface is com                  defines a grammar (a set of rules) for how these items may
posed of a hierarchy of components. Window components                   be combined within an XML document. The DTD's content
       Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 20 of 31


                                                     US 6,990,654 B2
                              11                                                                      12
may be placed within the XML document itself, or the XML
document may refer to a separate file that contains the DTD.
This file can be identified using the file’s name if the DTD                    opaque          %boolean Values:        “false
file is on the same computer as the XML file, or it can be
referred to via a Universal Resource Identifier (URI) if the
file is located Somewhere on a network. The previous                    indicates that the opaque attribute can have one of the
example uses a DTD file called “joy.dtd”. A DTD defines a               following values: true, false, yes, no, on, or off, with off
root element, which is the element within an XML document               being the default value.
that contains all of the document's other elements. The root
element's name is typically (and in Some embodiments               1O      Many of the attributes shown in FIG. 8 have a default
always) the same name as the document's DTD.                            value of #IMPLIED. This is a pre-defined value in XML that
                                                                        indicates that the attribute’s value does not have to be
   An embodiment of the User Interface Library takes one or             specified within an XML document (the attribute can be
more XML documents as input into the parsing or rendering               omitted within an element). The inverse of #IMPLIED is
process, So as to generate a graphical user interface. Each             #REQUIRED, which specifies that the attribute must appear
XML document refers to an XML DTD that specifies the               15
answers to the following questions:                                     within the element, and must be assigned a value. FIG. 9
                                                                        shows various entity definitions including the three
  Which elements can the documents contain?                             described above and referred to in FIG. 8.
  How can the elements be nested?                                       2. Architecture
  What attributes can each element have?                                   One embodiment of the User Interface Library comprises
  What are the allowed values for an attribute?                         a set of Java classes and interfaces. Appendix C illustrates an
  Is an attribute required, or is it optional?                          example of Such classes and interfaces as placed within a
  What is a particular attribute’s default value?                       Java package called com.bea.joy. This package is the root
                                                                        package for the library, and includes the library's main class,
  FIG. 8 shows the rules within an example of the joy.dtd          25   called BEAtitude. The BEAtitude class relies on the Simple
file that define a <mainWindows element. As shown therein,              API for XML (SAX) library. SAX is a class library defined
FIG. 8 contains two XML processing instructions. XML                    by the World Wide Web Consortium (W3C) for dealing with
processing instructions begin with a less than (<) sign                 a stream of XML content. In one embodiment the Interface
followed by an exclamation point (). They are commands to               Library utilizes Sun Microsystems implementation of the
the XML parser (the object that reads the XML document                  SAX library, although it will be evident that other interface
and processes its content). The first processing instruction            library implementations can be used. The SAX library is
(ELEMENT) declares an element called mainWindow, and                    used to read XML documents and to parse or render their
states which elements may be nested within a <mainWin                   content. The XML parser within the SAX library notifies the
dow> element. The Second processing instruction (AT                     main (BEAtitude) class whenever it recognizes an XML
TLIST) specifies which attributes a <mainWindows element           35   element and its attributes. The BEAtitude class, in turn,
may have. Attribute definitions Specify the attribute’s name,           notifies other classes within the Interface Library when the
its type, its initial value, and whether it is required or              parser recognizes an element. In this particular embodiment,
optional. XML pre-defines certain attribute types. The                  the library's design Segregates the classes within the Inter
NMTOKEN attribute type specifies that an attribute’s value              face Library into three Sub-packages called: com
must conform to XML’s format for identifiers (a string of          40   .bea.joy.elements, com.bea.joy.components, and com.
characters that contain no white Space, and do not begin with           bea.joy.event. FIG. 10 shows a Unified Modeling Language
a digit, and must comprise a combination of letters, digits,            (UML) package diagram of the Joy library, showing these
or underscores). The CDATA attribute type specifies that an             three Sub-packages.
attribute’s value may be a String that is not processed by the             The classes within the com.beajoy.elements package
XML parser. The XML parser will report a syntax error if,          45   represent various elements within XML documents. These
during parsing or rendering, it finds an attribute value within         classes are responsible for creating and configuring the
an XML document that does not match the attribute type                  actual user interface components that correspond to the
specified within the document's DTD.                                    elements in the XML document. The com.bea.joy.compo
   In FIG. 8, some of the attribute’s types are specified by            nents package contains classes which define the user inter
entity references. In this embodiment, entity references           50   face components that the classes in the com.bea.joy.ele
begin with a percent sign, followed by the entity's name,               ments package create. The com.bea.joy.event package
followed by a semi-colon (eg % borders in FIG. 8). Entities             contains classes used by the User Interface Library to notify
may be considered as being Similar to variables in a typical            an application of events that occur when the Interface
programming language. An entity is an identifier that rep               Library constructs a user interface.
resents a value. A developer can place an entity reference         55      For example, in a situation in which a <mainWindow> tag
within an XML DTD whenever they want to refer to the                    is encountered by the XML parser, the parser notifies the
entity's value. The entity's identifier may thus be considered          BEAtitude class, which in turn notifies the MainWindow
as an abbreviation for the entity's value. FIG. 8 contains              Element class within the com.bea.joy.elements package. The
three entity references-% borders, % Window Locations,                  MainWindowelement class creates a main window compo
and % boolean values. FIG. 9 shows those entities defini           60   nent, and uses the values of the mainwindow element's
tions within the joy.dtd file. It will be evident to one skilled        attributes to configure or render the main window compo
in the art that the entities described are illustrative of the          nent.
features of the invention, and that other entities can be used             The UML sequence diagram shown in FIG. 11 illustrates
within the scope of the invention.                                      the sequence of this process. In FIG. 11, the chain of events
  Within the XML shown in FIG. 8, entities are used to             65   is started by the parser (in this instance an XML validating
specify the set of allowed values for some of the attributes.           parser from Sun's com. Sun.xml.parser package). The parser
For example, the following line:                                        calls the BEAtitude class startElement method when it
       Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 21 of 31


                                                    US 6,990,654 B2
                            13                                                                       14
recognizes an XML element (this behavior is defined by the            method of the parent element that was passed to it. The
SAX standard). The parser passes the BEAtitude class the              addToParent method is responsible for adding a component
name of the element (in this case, “mainwindow”) together             to its parent component. The create method then returns the
with a pointer to a data Structure that contains the element's        JoyMainWindow object back to the BEAtitude class.
attributes. The BEAtitude class uses the element's name to               The Interface Library utilizes an event-driven architecture
find a Java class that represents that element. That class is         in order to increase processing Speed and reduce memory
responsible for creating and configuring the user interface           requirements. In this manner, the BEAtitude class does not
component that the element represents. It does this in a way          need to construct an in-memory copy of the XML docu
that has been designed for maximum extensibility. The                 ments that it processes. Instead, it Simply creates and con
library does not make any a priori assumptions about which            figures the proper GUI components in response to messages
XML elements yield which GUI components. Instead, the                 it receives from the XML parser while the parser is pro
library uses an element's name to look for a class that               cessing the XML documents.
handles that element, and dynamically loads that class into              The benefits of this type of architecture include its flex
the JAVA Runtime Environment. In the Java programming                 ibility and extensibility. Developers can extend the library so
language, a running application can load and execute new         15   that it creates new types of user interface components, and
application code from a local file, or from a file located on         enforces different user interface guidelines. They can do this
a network.                                                            without having to alter the library's source code. Developers
  The library’s extensibility takes advantage of the inter            can also extend the User Interface Library to handle new
nationalization and localization features inherent in the             XML elements simply by adding new entries into the
JAVA language itself. Within JAVA, a class can have an                BEAtitude class property file. DeveloperS can also Supply
asSociated property file. A property file is a text file that         their own DTDs because the Interface Library does not
contains name-value pairs. The property file is loaded into           depend on a particular DTD.
the JAVA runtime environment along with its associated                   AS it is used herein, a DTD effectively specifies a gram
class. A JAVA class can retrieve the values Specified within          mar that XML documents must then conform to. Because
a property file by their name. In one embodiment of the          25   XML documents fed into the Interface Library are used to
invention, the BEAtitude class uses this property file lookup         construct a user interface, the documents DTDs further
mechanism to find out which class create method it should             define a grammar for the resulting user interface. In this
call for an XML element.                                              manner, the DTDs become a formal specification of user
  FIG. 12 shows a segment of a property file for the                  interface guidelines that the Interface Library enforces. For
BEAtitude class. Each line within the BEAtitude class                 example, the default DTD included in the Interface Library
property file shown in FIG. 12 contains the name of an XML            (joy.dtd) and shown in FIG. 8 enforces the guideline that an
element, followed by an equal sign, followed by the name of           application must contain at least one main window. Any
a JAVA class whose create method the BEAtitude class calls            developer can use the Interface Library to enforce his or her
when the element is encountered by the XML parser. FIG.               own particular user interface guidelines simply by providing
13 illustrates a particular embodiment of the process used by    35   a different DTD. that the Interface Library uses to create the
the invention to parse the property file and generate the             application's actual graphical user interface. The Second file
graphical user interface, an example of which is shown in             will contain the application's Source code or logic.
FIG. 14, and described in further detail below. As shown in              The process begins by creating the XML document for the
FIG. 13, when the XML parser recognizes an XML element                Bliss application's user interface. Using a text editor, an
in step 100, it calls the BEAtitude class startElement           40
                                                                      empty text file called Bliss.xml is created (the full Bliss.xml
method (step 102) and passes to it the element's name (Step           file is included in Appendix A, while the Source code for the
104). The BEAtitude class checks to see to see if it has              application is included in Appendix B). The XML standard
already loaded a class into the JAVA Runtime Environment              requires that all XML documents begin with an XML
(JRE) to handle an element with that name (step 106). If it           declaration, and that declaration must be the very first thing
has not, it then retrieves the value of the property with the    45   within the document, So the following text is inserted at the
element's name from the property file (step 108). It then             Start of the document:
attempts to load a class into the JRE, whose name is given            <?xml version="1.02>
by the property's value (step 110). The BEAtitude class calls            This is the XML document's declaration. In particular, it
that class create method in order to create a user interface          specifies that the document conforms to the XML version
component that corresponds to the XML element (step 112).        50
                                                                      1.0 specification (the latest version of the XML specification
  The create method is passed three parameters:                       at the time that this document was written). The XML
  1. The parent component of the component that the create            Specification also requires that an XML document type
     method creates.
  2. An object that represents the XML element that the               declaration (DTD) must follow the XML declaration. The
     current element is nested within.                           55
                                                                      DTD specifies the document's type and the grammatical
                                                                      rules that the document adheres to. In this example, the Joy
  3. A hash table that maps the names of the elements                 library's default document type definition is used., but it will
     attributes to their values.                                      be evident to one skilled in the art that the Interface Library
   In the example depicted in FIG. 11, the BEAtitude class            is not limited to using a particular DTD. Indeed, any DTD
finds and loads the MainWindow Element class in response              may be substituted. For example, it may be desirable to have
to the parser recognizing a mainwindow element. The              60
                                                                      this flexibility to allow the Interface Library to enforce a
BEAtitude class then calls the MainWindowelement class                particular Set or plurality of user interface Standards. In this
create method. The create method first creates a new Joy              example, to use the Joy DTD, the following line is inserted
MainWindow object. It then calls its own configure method.            into the document after the XML declaration:
The configure method takes the hash table passed to the
create method, and uses the values within this hash table to     65   3. Development of a Sample Application
set the corresponding properties of the Joy MainWindow                  This Section includes a tutorial that demonstrates how
object. The create method then calls the addToParent                  JAVA programmerS can use the User Interface Library in
       Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 22 of 31


                                                           US 6,990,654 B2
                                 15                                                                       16
accordance with an embodiment of the invention. In this                 this example application, well use the Metal look-and-feel.
tutorial, a particular embodiment of the invention and of the           To do so, the following two lines are added to the Bliss.xml
User Interface Library, herein referred to as “Joy', is used to         file:
construct a simple text editor application. This simple editor
application allows users to open a text file, View the contents
of the file, edit the file, and Save any changes. AS referred to                           <joy lookAndFeel="metal's
herein the application is called “Bliss'. FIG. 14 shows an                                 </joy>
illustration or screenshot of what Bliss looks like.
   This simple exemplary application will allow the user to                The rest of the elements that will later be added to this file
carry out the following actions.
  1. Create a new text document.                                        will be inserted between the <joy> element's start and end
  2. Open an existing text document.                                    tags. These additional elements will define the actions and
                                                                        components that make up the Bliss application's user inter
  3. Save the text displayed within the application to a file           face.
     (either a new file or an existing file).                      15      The Joy DTD specifies that action elements must appear
  4. Cut text from the document into the system clipboard.              in the XML document before any elements that represent
  5. Copy text from the document into the system clipboard.             user interface components (as shown in the definition of the
  6. Paste text from the system clipboard into a document.              <joy> element shown in FIG. 15). As used herein, an action
  7. Delete text.                                                       is a named event, that is reported when the user activates a
  8. Display a document's text.                                         user interface component. For example, a button component
  9. Allow the user to edit a document's text.                          generates an action when the user presses that button, a
                                                                        menu item generates an action when the user Selects that
  To use the Interface Library to create the application, it is         item from the menu. Different components may generate
necessary for the developer to create two files. The first file         different actions, or many components can generate the same
is an XML document                                                 25   action. The <action> element defines actions within an XML
                                                                        document. To associate an action with a component, the
                                                                        action attribute of the component's element is Set to the
            <! DOCTYPE joy SYSTEM                                       name of the action. FIG. 17, an extract of which is shown
            “file:fbeadevfsrcf.com/beafjoy/xml/joy.dtd's                below, shows an XML document that defines an “open”
                                                                        action and associates that action with both a menu item and
                                                                        a toolbar button.
  The URL within quotes signifies the file that contains the
Joy library's DTD. This URL may (and typically will) be
different on other Systems, depending on where the Joy
library is installed on that system. Instead of a URL a fixed      35                    <! DOCTYPE joy SYSTEM
                                                                                         “file:fbeadevfsrcf.com/beafjoy/xml/joy.dtd's
file locator (e.g., c\dtd\joy.dtd) could be used.                                        <joy lookAndFeel="metal's
   Because we are using the Joy DTD, the first element                                    <action name="open/>
within the document must be the <joy> element. The DTD                                    <mainwindows
                                                                                             <menulars
defines what attributes the <joy> element can have, and what                                  <menu text="File's
elements can be nested within a <joy> element. FIG. 15             40                              <menuItem name="openMenuItem'
shows the rules in the DTD that defines the <joy> element.                                                 action="open’
The rules Specify that a <joy> element may optionally                                                      text="Open's
                                                                                                  </menuItems
contain Zero or more <action> elements, followed by Zero or                                    </menu>
one <modeld elements, followed by a combination of <com                                       </menulars
ponent>, <mainwindow>, or <Splash Window> elements.                45                         <toolbars
The <joy> tag describes an application by Specifying the Set                                   <button name="open Button”
of actions the user interface Supports, and what windows                                               action="open’
                                                                                                       text="Open's
make up or compose the application. In this example, the                                      </buttons
<joy> element may have two attributes: helpDocument and                                      </toolbars
lookAndFeel. Both of these attributes are optional. The            50                     </mainwindows
help Document attribute specifies the URL of an XML docu
ment that defines the contents of the applications on-line
help system. The lookAndFeel attribute specifies the appli                 Actions are used to tie an application's user interface to an
cation's look-and-feel.                                                 application's logic (i.e. to the application logic Source code).
  At the time of writing, the SWING User Interface Library         55   An application can ask the library for the actions that were
(which an embodiment of the User Interface Library is built             previously defined in the XML documents which the library
upon) currently Supports four different user interface stan             had processed during parsing. An application can then
dards (look-and-feels). These include: Metal, Motif, Win                register to be notified when these actions or events occur,
dows, and Macintosh. The valid values for the lookAndFeel               and can define what particular application logic can be
attribute are defined by the lookAndFeels entity. FIG. 16          60   executed when an action occurs. Applications can also
shows an example of the entity's definition. AS shown                   enable or disable actions. Disabling an action disables all
therein, the value default indicates that the user interface            components associated with that action. Correspondingly,
should conform to the look-and-feel of the computer that the            enabling an action enables all components associated with
particular application is running on (for example MicroSoft             that action. Limiting the interaction between the user inter
Windows for PCs, Macintosh for Apple systems, Motif for            65   face and the application logic to actions provides a number
UNIX, etc.) The value metal indicates that an application               of benefits, in that the visual arrangement or “look-and-feel'
should use Java's cross-platform metal look-and-feel. For               of components in the user interface can be modified without
        Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 23 of 31


                                                               US 6,990,654 B2
                                  17                                                                          18
disturbing the underlying application logic. Also, the under
lying application logic can be reused without requiring a                                                -continued
new user interface (for example, the application logic can be
placed inside an Enterprise JAVA Bean). FIG. 18 (a portion                    clipboard./>
                                                                                   <action name="cut
of which is listed below) shows the rules within the Joy DTD                           icon="images/cut 16x16bw.gif
that define the action element.                                                        rolloverIcon="images/cut16x16.gif
                                                                                       status.Message="Move the selected text to the
                                                                              clipboard./>
                                                                                   <action name="delete
&ELEMENT action EMPTY
&ATTLIST action     enabled          %boolean Values: “true'                             icon="images/delete 16x16bw.gif
                    icon             CDATA              #IMPLIED                         rolloverIcon="images/delete 16x16.gif
                      ale            CDATA              #REOUIRED                        status.Message="Delete the selected text.”/>
                    rollovercon      CDATA              #IMPLIED                   <action name="exit
                    statuscon        CDATA              #IMPLIED                        icon="images/exit 16x16bw.gif
                    status.Message   CDATA              #IMPLIEDs                       rolloverIcon="images/exit 16x16.gif
                                                                     15
                                                                                        status.Message="Quit this application.”/>
                                                                                   <action name="open’
  In accordance with one embodiment, action elements are                                icon="images/open folder 16x16bw.gif
empty, and cannot contain other elements. They must also                                rolloverIcon="images/open folder 16x16.gif
have or include a name attribute. The value of this name                                status.Message="Open an existing document.”/>
attribute is used to associate components with the action.                         <action name="paste'
Other attributes may be optional; these include in this                                 icon="images/paste16x16bw.gif
example icon, rolloverIcon, StatusIcon, and Status.Message.                             rolloverIcon="images/paste16x16.gif
These attributes are used to specify default values for the                             status.Message="Paste the text in the clipboard
corresponding attributes of components that are associated                    into the document.fs
with the action. For example, the System may be instructed           25
                                                                                   <action name="new
to specify that the menu item and button defined in FIG. 17                              icon="images/document16x16bw.gif
should both have the same icon by changing the <action>                                  rolloverIcon="images/document16x16.gif
element to the following:                                                                status.Message="Create a new document.”/>
                                                                                   <action name="save
                                                                                         icon="images/save 16x16bw.gif
                                                                                         rolloverIcon="images/save 16x16.gif
             <action name="open’                                                         status.Message="Save this document.”/>
                  icon="images/open folder 16x16bw.giff>                           <action name="saveAs
                                                                                         icon="images/save as 16x16bw.gif
                                                                                         rolloverIcon="images/save as 16x16.gif
   This specifies that the default value for the icon attribute      35                  status.Message="Save this document to a
of any component element associated with the action named                     different file. As
open is imageS/open folder 16x16bw.gif. The default val
ues Specified within an action element can be overridden by
an element that refers to the action. For example, if it was                 Now that the application’s actions have been defined, the
desired that the button defined in FIG. 17 should have a             40   application's graphical components need to be defined. In
different icon than the menu item, the <button> element may               the example here, the applications user interface comprises
be changed to the following:
                                                                          a main window that contains a menu bar with drop-down
                                                                          menus, a toolbar with buttons, a Scrollable text editor, and a
                                                                     45
                                                                          status bar. FIG. 19 illustrates the hierarchy of components
              <button name="open Button”                                  within the Bliss application's user interface. Typically, the
                          action="open’
                          icon="images/open folder32x32bw.gif             first component defined for the application may be its main
                          text="Open's                                    window. This is done by adding the following to the Blis
             </buttons
                                                                          S.Xml file immediately after the <action> elements:
                                                                     50
   As it would be provided to a developer, the User Interface
Library includes sample or default icons. FIG.22 shows an                                   <mainwindow name="mainwindow
example of the range of icons that can be used within the                                           closeAction="exit
Bliss application. The actions of the Bliss application are                                         initiallocation="screen
next defined by inserting the following into the Bliss. xml          55                              icon="images/bea logo16x16.gif
file between the Start and end tags of the <joy> element:                                            opaque="true'
                                                                                                     size="600x400
                                                                                                     title="Bliss'
                                                                                                     visible="true's
                                                                                            </mainwindows
        <action name="about
              icon="images/about 16x16bw.gif                         60
              rolloverIcon="images/about 16x16.gif
              status.Message="Display information about this                 The XML example code shown above defines a main
    application.”/>                                                       window for the application that will be centered on the
         <action name="closeAboutDialog/>                                 user's Screen when it first appears. The main window will
         <action name="copy
              icon="images/copy16x16bw.gif                           65   initially be 600 pixels wide by 400 pixels high, its title will
              rolloverIcon="images/copy16x16.gif                          be “Bliss,” and its title bar icon will be a BEA Systems, Inc.
              status.Message="Copy the selected text to the               logo. The XML also specifies that the main window will
        Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 24 of 31


                                                  US 6,990,654 B2
                                19                                                                    20
generate the action named 'exit when the user closes it.
Next, a menu bar, a tool bar, and a client area are added to                                      -continued
the main window. To do this, the following lines are added                                   accelerator=“CTRL-V
between the Start and end tags of the <mainwindow> ele                                       action="paste'
ment:                                                          5                             mnemonic="P
                                                                                             text=Pastes
                                                                                        </menuItems
                                                                                        <menuItem name="deleteMenuItem
                                                                                            accelerator="delete
                        <menulars
                                                                                            action="delete
                        </menuars                              1O                           mnemonic="D
                        <toolbars
                                                                                            text="Delete's
                        </toolbars                                                      </menuItems
                        <clientareas
                        </clientareas                                                   </menu>
                                                                                        <menu name="helpMenu
                                                                                             mnemonic="H
                                                               15                            opaque="true'
  The client area of the main window is the area of the main                                 text="Help's
window that is left over or remains after Space has been                                <menuItem name="aboutMenuItem'
                                                                                            action="about
allocated to the main window's menu bar, toolbars, and                                      mnemonic="a
status bar. Now the drop-down menus are defined in the                                      text="About Bliss'>
main window's menu bar by inserting the following into the                              </menuItems
Bliss.xml file between the Starting and ending tags of the                              </menu>
<menu Bard element:
                                                                      The above XML defines the application's three pull-down
                                                                    menus. FIG. 20 shows what these menus look like. Now that
                 <menu name="fileMenu                          25   the application's user interface is defined, the application
                     mnemonic="F                                    itself can be built. In this example, JAVA is used, and so the
                      opaque="true'
                      text="Fle's                                   application is created by writing the Source code for a JAVA
                 <menuItem name="openMenuItem'                      class called Bliss. The Bliss.xml file is saved and, using a
                      accelerator="Ctrl+O                           JAVA source code editor, a new file called Bliss.java is
                      action="open’                                 created. Then the following text is inserted into the new file:
                      mnemonic=“O'”
                      text="Open...">
                 </menuItems
                 <menuItem name="saveMenuItem'
                     accelerator="Ctrl+S                                        import java.io. IOException;
                     action="save                              35
                                                                                import com.bea.joy.IUserInterfaceBuilder;
                     mnemonic="S                                                import com.bea.joy.Joy;
                     text="Saves                                                public class Bliss
                 </menuItems                                                    {
                 <menuItem name="saveAsMenuItem                                 public Bliss( )
                     accelerator="Ctrl+A
                     action="saveAs                                             IUserInterfaceBuilder guiBuilder =
                                                               40               Joy.createUserInterfaceBuilder ();
                     mnemonic="a
                     text="Save As...'>
                 </menuItems
                 <menuItem name="newMenuItem'                                      gui Builder.buildUserInterface (“Bliss.xml );
                     accelerator="Ctrl+N
                     action="new                                            catch (IOException exception)
                     mnemonic="N                               45                {
                     text=News                                                     exception.printStackTrace();
                 </menuItems
                 <separator/>
                 <menuItem name="exitMenuItem                                   public static void main (String astrargs)
                     action="exit                                               {
                     mnemonic="x                               50               Bliss bliss = new Bliss ();
                     text="Exits
                 </menuItems
                 </menu>
                 <menu name="editMenu
                     mnemonic=“E”                                      Typically, this file can be Saved in the same directory as
                 opaque="true'                                 55   the Bliss.xml file. The JAVA source code above provides a
                 text="Edits
                 <menuItem name="cutMenuItem'                       minimum necessary to illustrate and test the XML file
                     accelerator="CTRL +x                           parsing process. It contains a main method that is called
                     action="cut
                     mnemonic="t
                                                                    when the application is Started. The main method creates an
                                                                    instance of the Bliss class. The Bliss class constructor calls
                     text="Cuts
                 </menuItems
                                                               60   the createUserInterfaceBuilder method of the Joy class,
                 <menuItem name="copyMenuItem'                      which returns an object that will build the application's user
                      accelerator="CTRL +c                          interface. The application then calls the createUserInterface
                      action="copy                                  method of the builder object, passing to it the name of the
                      mnemonic="C
                      text="Copy's                                  XML file that defines the application's user interface. The
                 </menuItems                                   65   createUserInterface method throws an IOException if it
                 <menuItem name="pasteMenuItem'                     cannot find the file, or if it cannot read the file. It will be
                                                                    evident to one skilled in the art that the JAVA file shown
          Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 25 of 31


                                                           US 6,990,654 B2
                             21                                                                            22
above is merely an illustration, and that other, more com
pleX, Source code and application logic can incorporate or
embody the features of the invention while remaining within                        public void addComponentCreatedListener(String
the Spirit and Scope of the invention.                                             strComponentName,
   The application is now compiled by running the following                        ComponentCreated Listener listener)
command within a command shell whose current working
directory is the same directory where the Bliss.java file is              The first parameter is the name of a component, while the
Stored.                                                                Second parameter is a listener object that the Interface
                                                                  1O   Library notifies when it creates a component whose name
                                                                       matches the first parameter. The Interface Library notifies
                                                                       the listener object by calling the listener's componentCre
           javac -classpath .\beadev\src;\xml-tr2\Xmljar               ated method.
           Bliss.java                                                    The componentCreated method has the following Signa
                                                                  15
                                                                       ture:

   The directories \beadev\Src and \Xml-tr2\Xmljar may (and
typically will) be different for the particular computer sys                   public void componentCreated (ComponentCreated Event
tem on which the devlopment suite is deployed. The first                       event)
directory specifies the root directory where the User Inter
face Library is located. The Second directory Specifies the               The ComponentCreatedEvent class provides a method
location of an XML library, for example Sun Microsystem's              that allows the listener to determine what component was
XML library. The above command is applicable to Microsoft              created. This method is called getCreatedComponent, (get
Windows NT systems. On other operating                            25
                                                                       Component) and has the following Signature:
systems- particularly variants of UNIX-the backslashes
(\) must be replaced with forward slashes (/). Once the
command is run without errors, a file called Bliss.class will                         public Component getCreatedComponent()
be created within the directory. The application can then be
executed by entering the following command:                              With these methods (Listener and getComponent), the
                                                                       Bliss application can obtain a reference to any named
                                                                       component that the Interface Library creates. Next, the
                                                                       application needs to be notified when actions happen. The
                                                                  35
                                                                       IUserInterface Builder interface provides a method to do
                                                                       this. The methods signature is:
  There may be a need to alter the previous command to
match differences between operating Systems and the loca
tions of the Interface Library and the XML library (i.e. Sun                   public void addActionListener(String stractionName,
                                                                  40                ActionListener listener)
Microsystem's XML library). Once this command is
executed-again, assuming that no errors are
encountered-the Bliss application's user interface is gen              where the Second parameter is an object that wants to be
erated. Notice that this particular application is merely given        notified when an action occurs, and the first parameter is the
for exemplary or illustrative purposes and doesn’t actually            name of the action that the listener wants to be notified of.
                                                                  45
do much. This is because, although the application's actions           In order for this method to work, it must be called on a
have been defined, the application's logic for handling those          IUserInterface Builder object before the IUserInterface
actions has not at this point yet been written. For example,           Builder object's create user interface method is called. After
                                                                       the addActionListener method is called, the listener object's
the application cannot be stopped from the application's user          action Performed method will be called whenever an action
                                                                  50
interface (closing the applications main window hides the              with the given name occurs.
window, but it does not stop the application). Without these             In this example, the first action the application will handle
features, to Stop the application, it would be necessary to go         is an 'exit or “close action. The lines below are inserted into
to the command shell the application was started, and preSS            the Bliss.xml file.
CTRL+C or the interrupt key.                                      55
   To account for this, now that the application's user
interface has been built, logical code can be added to the                     import java.io.IOException;
application that will enable it to react to actions. To get the                import com.bea.joy. IUserInterfaceBuilder;
                                                                               import com.bea.joy.Joy;
application to do Something useful, two things must be done.      60
                                                                               import java.awt. ActionEvent;
First, the application needs to get references to Some of the                  import java.awt. ActionListener;
components created by the Joy library. Second, the appli                       public class Bliss
                                                                               {
cation needs to register that it wants to be notified when                     public Bliss ()
actions occur. The first Step is accomplished by using the                     BEAtitude guiBuilder = new BEAtitude ();
addComponentCreatedListener (listener) method of the              65           guiBuilder.addActionListener (
IUserInterfaceBuilder interface. The signature for this                                 “exit,
method follows:                                                                         new ActionListener ()
          Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 26 of 31


                                                                 US 6,990,654 B2
                                                                                                               24
                                -continued
                 {                                                              <aboutDialog name="aboutDialog
                 public void action Performed (ActionEvent event)                                   title="About Bliss's
                 {                                                                  <clientareas
                 System.exit (0);                                                        <panel name="imagePanel's
                                                                                              <image image="images/bliss splash.jpg/>
      });                                                                                <?panels
      try                                                                           </clientareas
      {                                                                         </aboutDialog>
      IUserInterfaceBuilder guiBuilder =                               1O
                Joy.createUserInterfaceBuilder ();
                 catch (IOException exception )                               In order to have the about dialog defined above appear
                                                                            when the user selects the "About Bliss' menu item in the
                 {                                                          application’s “Help” pull-down menu, the application needs
                 exception.printStackTrace ();
                                                                       15   to get a reference to the about dialog window component,
                                                                            and be notified of when the “about action occurs. To allow
      public static void main (String astrargs)                             this, the following import Statement is first added to the
      Bliss bliss = new Bliss ();                                           Bliss.java file:

                                                                                                 import javax.swing.JDialog;
   Now the application is again compiled and run. This time,
the application Stops executing whenever the Exit menu
item in the File menu is Selected, or the applications main            25   followed by the following data member declaration:
window is closed. In order to handle the application's other
actions the application needs to manipulate its text area
component. The lines in the following Source code fragment                                 private JDialog m AboutDialog = null;
are added to the Bliss.java file. These lines create a data
member of the Bliss class that is used to hold a reference to
the application's text area component. It also initializes this               Then the following is added to the Bliss class constructor,
data member by getting a reference to the text area compo                   before it calls the buildUserInterface method:
nent from the User Interface Library.
                                                                       35         guiBuilder.addComponentCreatedListener (
          import java.io. IOException;                                                “aboutDialog,
          import com.bea.joy.IUserInterfaceBuilder;                                   new ComponentCreatedListener ( )
          import com.bea.joy.Joy;
          import java.awt.event. ActionEvent;                                              public void componentCreated
          import java.awt.event. ActionListener;                                           (ComponentCreated Event event)
                                                                       40
          import com.bea.joy..event. ComponentCreatedEvent;
          import com.bea.joy..event. ComponentCreatedListener;                             m AboutDialog =
          import javax.swing.JTextArea;                                                    (JDialog)event.getCreatedComponent ();
          public class Bliss
                                                                                       });
          private JTextArea m TextArea = null;                                    guiBuilder.addActionListener (
          public Bliss ()                                              45             “about,
                                                                                      new ActionListener ( )
          IUserInterfaceBuilder guiBuilder =
               Joy.createUserInterfaceBuilder ();                                     public void action Performed (ActionEvent event)
               guiBuilder.addComponentCreatedListener (
                   “textArea,                                                         m AboutDialog.setVisible ( true);
                   new ComponentCreatedListener ( )                    50

                   public void componentCreated
                   (ComponentCreated Event event)
                                                                               The application is compiled and run again. When the
                   m TextArea =                                             “About Bliss' menu item is selected from the “Help” menu,
                   (JTextArea) event.getCreatedComponent ();           55   the Sample window or graphical display illustrated in FIG.
                                                                            21 appears.
                                                                            GUI Builder
   Next, a dialog window will be added to the application                      FIG. 22 illustrates an exemplary, graphical based appli
that displays information about the application when the               60   cation that may be developed in accordance with the inven
user selects the application's About Bliss menu item from                   tion to allow a developer to easily manipulate and Specify,
the application's 'Help menu. The application's about dia                   through a Series of hierarchical properties and input fields, a
log will use the image file named bliss Splash.jpg which is                 particular graphical user interface definition. The data
located in the User Interface Library’s images directory. To                entered through this graphical-based tool can then be used to
define the about dialog, the following XML is added to the             65   define or generate the Source interface XML file, and hence
Bliss.xml file, before the end tag of the <mainwindows                      the interface itself. The graphical-based tool, (referred to as
element.                                                                     Rapture) eliminates a need for the developer to manipulate
       Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 27 of 31


                                                    US 6,990,654 B2
                             25                                                                     26
the XML files directly, and greatly increases the usability of        means that a programmer can treat these components as
any development Suite that incorporates the invention.                standard SWING components. Programmers do not have to
4.1. Benefits for Developers                                          learn new class hierarchies and methods, they can treat
   This Section discusses the benefits and advantages pro             objects created by the Interface Library as regular SWING
Vided by the invention for Software application developerS.           objects created in the traditional way, by calling their
                                                                      COnStructOrS.
LeSS Coding                                                              Other interface libraries can be used to greatly expand the
   An application's GUI can be described by XML docu                  applicability of the invention and the methods therein to
ments, rather than having to build the user interface through         other types of Systems.
JAVA programming.                                                     4.2 Benefits for End-Users
Faster Development, Support for Rapid Prototyping                       This Section discusses the benefits and advantages pro
    Changing an application's user interface does not require         Vided by the invention for application end-users.
recompiling the application. DeveloperS can edit the XML              Common Look-and-Feel
documents, and immediately See the results when they
re-run their application.                                        15      The Interface Library enforces a common look-and-feel
                                                                      that users are familiar with. This can reduce training time for
Greater Independence of User Interface from Application               USCS.
Logic
   The library allows programmers to Segregate an applica             Speed
tions user interface from its core functionality. The user               The Interface Library relies on an event-driven processing
interface is described within XML documents that define               model. It does not create or manage an in-memory data
user actions. The application's non-user interface code is            structure that represents the contents of the XML documents
notified when actions occur.                                          that it processes. This Saves processing time and memory
                                                                      usage. After the XML documents are parsed, the only new
Support for Internationalization and Customization               25   objects that exist in memory are the user interface compo
   The library is built on top of JAVA's internalization and          nents created by the library.
localization features. Because the application logic is freed         Lightweight
from the user interface, it is easier to modify the user
interface for different languages and locales without disrupt            The Interface Library allows an entire application's user
ing the application's core logic.                                     interface to be transmitted as an XML document to the
                                                                      users web browser, or possibly to their personal digital
Code Re-Use, Formal Specification of GUI Standards                    assistants and cell phones.
   The User Interface Library allows user interfaces to be            5. Logical System Architecture
Specified at a higher level of abstraction than if they were
written in a programming language. For example, the default              A high-level logical Overview or Schematic of a System
DTD defines that an application must contain one main            35   used to operate the invention is shown in FIG. 24. A system
window that can have a menu bar and a toolbar. It also ties           Such as shown can be incorporated into a Software applica
components together, for example, ensuring a component's              tion development System for the consistent, rapid, and easy
Status information is displayed within a window's Status bar.         development of graphically rich applications. AS shown in
It also provides higher-level constructs that are made up of          FIG. 24, the system comprises a parser 112. During the
collections of components (for example, dialog windows,          40   application compilation process, the parser 112 uses infor
main windows, tree view navigators, etc.)                             mation both in the application Source code 102 and the user
                                                                      interface definition file 104 to create the applications
Extensible                                                            graphical user interface 114. During runtime this graphical
   The Interface Library can be extended to handle new                user interface is then generated and presented to the user.
XML elements and new GUI components without having to            45      The development Suite includes an interface class library
be re-compiled. New XML elements, and the classes that                106, from which the application source code 102 selects
create the element's corresponding user interface compo               graphical elements appropriately specified by the user inter
nents are specified within the library's property file.               face definition file 104. Actions are used to tie an applica
Modularity                                                            tions user interface to an application's logic. An application
   The classes that are responsible for providing a user         50   or application Source code 102 can ask the library for the
                                                                      actions that are defined in the user interface definition file
interface (the components) and the classes that are respon            which the library had processed during compilation. An
Sible for creating the components (the elements) are Segre            application can then register to be notified when these
gated into Separate packages. The responsibility for proceSS
ing XML rests solely with the element classes. Providing a            actions or events occur, and can define what particular
graphical user interface relies Solely with the component        55   application logic can be executed when an action occurs.
classes (they have no knowledge of XML or how they were               Applications can also enable or disable actions.
constructed). This allows programmers to concentrate on                 A grammar file 108 determines rules and dependencies to
their application's logic, and on Solving application domain          be applied during the compilation/parsing process, and
problems rather than low-level user interface design and              ensures consistency throughout the graphical user interface
construction issues.                                             60   development process. The grammar file may be in Some
                                                                      embodiments be a document type definition (DTD) file or an
Familiarity                                                           XML schema (XSD) file. In some embodiments a property
   One embodiment of the Interface Library of the invention           file 110 can be used to map to a Subset of graphical elements
is based on the SWING API. A programmer who is familiar               within the user interface definition file 104. The property file
with SWING can immediately use the invention as thus             65   110 can be a text file that is associated with a particular class
embodied. All user interface components created by the                (for example a Java class), and multiple property files may
Interface Library are returned as SWING classes. This                 be associated with each class. At runtime the System loads
       Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 28 of 31


                                                     US 6,990,654 B2
                              27                                                                      28
the property files that match the user's language and locale               an application Source code file for an application, Speci
Settings. This feature allows applications to retrieve values                 fying an application logic that is executed by actions
in a language- and locale-independent manner, in Support of                   generated by a plurality of graphical elements dis
internationalization and localization requirements.                           played for Said application graphical user interface;
   In certain implementations the parser and library may                   an application interface file Specifying Said plurality of
considered a single entity-in which case the act of calling                   graphical elements within an interface library to be
the library functions initiates or includes the parsing process.              displayed for Said application graphical user interface;
                                                                           an interface grammar file Specifying rules to be used in
             INDUSTRIAL APPLICABILITY                                         parsing Said application interface file; and
                                                                   1O      an interface library comprising a plurality of graphical
  As described above, the XML documents taken as input                        elements to be retrieved by Said parser in accordance
by the library Specify which user interface components                        with the Specifications of Said application interface file
should be created (i.e. the content of the user interface).                   and Said interface grammar file.
However, the XML documents also contain attributes that                    2. The System of claim 1, further comprising:
Specify how the components should be arranged (i.e. their          15      an interface propertyfile Specifying a set of graphical
presentation). The goal of XML and XSL is to separate                         elements within said interface library to be used by said
content from presentation. In Some embodiments the graphi                     application interface file.
cal interface library can be extended So that the layout of                3. The System of claim 1 wherein Said application inter
components is expressed within XSL style sheets. This                   face file is chosen from a plurality of available application
would allow the same graphical user interface Specification             interface files when a user logs in to the System.
to have different appearances. This would be useful when                   4. The method of claim 3 wherein the application inter
the Same graphical user interface application needs to be               face file to be used is Selected dependent on the type of
accessed from various devices like personal computers,                  device used by the user.
personal digital assistants, or cell phones.                               5. The system of claim 1 wherein said interface library
   The User Interface Library has been used by the inventor        25   comprises a library of object oriented classes.
to create a GUI builder application. The application allows                6. The System of claim 1 wherein Said parser comprises
users to graphically construct XML documents that describe              means for:
a user interface. The application, code-named Rapture,                    determining within Said application Source code file a
allows users to build an applications user interface by                     reference to Said application interface file;
dragging components from a palette and dropping them onto                 determining by reference to Said interface grammar file
a window. FIG.22 shows the Rapture application, as it looks                 whether a function call specified by Said application
today. As shown in this figure, the application is displaying                Source code file is allowed; and
the contents of the bliss.xml file.
   In other embodiments the invention can be used to form
                                                                           communicating Said function call to Said interface library.
a personalized graphical applications interface. Using a thin      35      7. The system of claim 1 wherein said application inter
                                                                        face file is an extended markup language file which maps
client, for example a personal digital assistant device (PDA)           application Screen component function calls to Screen com
or a wireleSS phone, a user may log onto or access an online            ponent classes.
resource. Since the application logic code is Static but the               8. The system of claim 7 wherein said interface grammar
functionality and appearance of the application is dependent            file is a document type description file which Specifies the
on the XML file, the online resource may supply XML                40
                                                                        dependencies of the application Screen component function
documents specific to that user (by, for example, reading the           calls to one another.
users login details). In this manner each client device, each             9. The system of claim 1 wherein said interface library
user, and indeed each client device/user combination may                comprises a set of Screen component classes.
access the same resource using the same application but                   10. The system of claim 9 wherein said application source
receive different information, presented by a different            45
                                                                        code file comprises function calls to at least one of Said
graphical interface, and tailored to their requirements.                Screen component classes.
   The foregoing description of preferred embodiments of                  11. A computer implemented System for development of
the present invention has been provided for the purposes of             an application graphical user interface, comprising:
illustration and description. It is not intended to be exhaus             means for creating an application Source code file speci
tive or to limit the invention to the precise forms disclosed.     50
Obviously, many modifications and variations will be appar                   fying an application logic;
ent to the practitioner skilled in the art. The embodiments               means for creating an application interface file Specifying
were chosen and described in order to best explain the                       a plurality of graphical elements within an interface
principles of the invention and its practical application,                   library to be displayed for Said application graphical
thereby enabling others skilled in the art to understand the       55        user interface;
invention for various embodiments and with various modi                   means for creating an interface grammar file Specifying
fications that are Suited to the particular use contemplated. It            rules to be used in parsing Said application interface
is intended that the scope of the invention be defined by the                file;
following claims and their equivalence.                                   an interface library comprising a plurality of graphical
                                                                   60        elements to be retrieved in accordance with the Speci
  What is claimed is:                                                        fication of Said application interface file and Said inter
   1. A computer implemented System for generating an                        face grammar file; and
application graphical user interface, comprising:                         a parser, for parsing Said application Source code file, Said
   a parser, for parsing an application Source code file,                    application interface file, and Said interface grammar
      application interface file, interface grammar file, and      65        file, retrieving Said plurality of graphical elements from
      interface library, to dynamically generate an applica                  Said interface library, and dynamically generating an
      tion graphical user interface;                                         application graphical user interface,
       Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 29 of 31


                                                     US 6,990,654 B2
                              29                                                                      30
  wherein Said parser comprises means for                                  22. The system of claim 20 wherein said application
    determining within Said application Source code file a              interface file to be used is chosen from a plurality of
      reference to Said application interface file,                     available application interface files when a user logs in to the
    determining by reference to Said interface grammar file             System.
      whether a function call Specified by Said application                23. The method of claim 22 wherein the application
       Source code file is allowed, and                                 interface file to be used is Selected dependent on the type of
     communicating Said function call to Said interface                 device used by the user.
        library.                                                           24. The system of claim 20 wherein said interface library
   12. The system of claim 11, further comprising:                      comprises a library of object oriented classes.
   an interface property file Specifying a set of graphical                25. The system of claim 20 wherein said application
     elements within said interface library to be used by said          interface file is an extended markup language file which
      application interface file.                                       maps application Screen component function calls to Screen
   13. The system of claim 11 wherein said application                  component classes.
interface file to be used is chosen from a plurality of                    26. The system of claim 25 wherein said interface gram
available application interface files when a user logs in to the
                                                                   15   mar file is a document type description file which specifies
System.                                                                 the dependencies of the application Screen component func
                                                                        tion calls to one another.
   14. The method of claim 13 wherein the application                     27. The system of claim 20 wherein said interface library
interface file to be used is Selected dependent on the type of          comprises a set of Screen component classes.
device used by the user.
   15. The system of claim 11 wherein said interface library              28. The system of claim 27 wherein said application
comprises a library of object oriented classes.                         Source code file comprises function calls to at least one of
   16. The system of claim 11 wherein said application                  Said Screen component classes.
interface file is an extended markup language file which                  29. A computer implemented method of developing a
maps application Screen component function calls to Screen         25
                                                                        graphical user interface application, comprising the Steps of:
component classes.                                                        parsing an application interface file, application Source
   17. The system of claim 16 wherein said interface gram                    code file, interface grammar file, and interface library,
                                                                             wherein
mar file is a document type description file which specifies
the dependencies of the application Screen component func                     Said application interface file Specifies a plurality of
tion calls to one another.                                                       graphical elements within an interface library to be
   18. The system of claim 11 wherein said interface library                     displayed for Said graphical user interface applica
comprises a set of Screen component classes.                                     tion,
   19. The system of claim 18 wherein said application                        Said application Source code file Specifies an applica
Source code file comprises function calls to at least one of                     tion logic that is executed by actions generated by
Said Screen component classes.                                     35            Said plurality of graphical elements displayed for
                                                                                 Said graphical user interface application, and
  20. A computer implemented System for allowing consis                       Said interface grammar file Specifies rules to be used in
tency Verification of an application user interface for an                       parsing Said application interface file, and
application in a graphical user interface development SyS                  retrieving from Said interface library Said plurality of
tem, comprising:                                                   40         graphical elements in accordance with the Specifica
   an interface library comprising a plurality of graphical                   tions of Said application interface file and Said interface
     elements,                                                                grammar file.
  means for parsing an application interface file, Said appli              30. The method of claim 29, further comprising:
    cation interface file Specifying a plurality of graphical              using an interface property file to specify a set of graphi
    elements within said interface library to be displayed         45         cal elements within said interface library to be used by
    for Said application;                                                     Said application interface file.
  means for parsing an interface grammar file, Said interface              31. The method of claim 29 wherein said application
    grammar file Specifying rules to be used in parsing Said            interface file to be used is chosen from a plurality of
    application interface file and retrieving Said plurality of         available application interface files when a user logs in to a
    graphical elements, and                                        50   System.
  means for retrieving from Said interface library a plurality             32. The method of claim 31 wherein the application
    of graphical elements, in accordance with the rules                 interface file to be used is Selected dependent on the type of
    applied by Said interface grammar file during parsing,              device used by the user.
  wherein Said means for parsing further comprises means                   33. The method of claim 29 wherein said interface library
     for                                                           55
                                                                        comprises a library of object oriented classes.
     determining within an application Source code file a                  34. The method of claim 29 further comprising:
       reference to Said application interface file,                       determining within Said application Source code file a
     determining by reference to Said interface grammar file                 reference to Said application interface file;
       whether a function call Specified by Said application       60      determining by reference to Said interface grammar file
       Source code file is allowed, and                                      whether the function call Specified by Said application
    communicating Said function call to Said interface                       Source code file is allowed; and
       library.                                                            communicating Said function call to Said interface library.
  21. The system of claim 20, further comprising:                          35. The method of claim 29 wherein said application
  an interface property file Specifying a set of graphical         65   interface file is an extended markup language file which
    elements within said interface library to be used by said           maps application Screen component function calls to Screen
     application interface file.                                        component classes.
        Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 30 of 31


                                                     US 6,990,654 B2
                              31                                                                     32
   36. The method of claim 35 wherein said interface gram                  49. A computer implemented method for allowing con
mar file is a document type description file which specifies            Sistency Verification of an application user interface in a
the dependencies of the application Screen component func               graphical user interface development System, comprising the
tion calls to one another.                                              Steps of
  37. The method of claim 29 wherein said interface library        5       providing an interface library comprising a plurality of
comprises a set of Screen component classes.                                 graphical elements,
  38. The method of claim 37 wherein said application                      providing means for parsing an application interface file,
Source code file comprises function calls to at least one of                 Said application interface file Specifying Said plurality
Said Screen component classes.                                               of graphical elements within Said interface library to be
  39. A computer implemented method of development of                        displayed for Said application user interface;
an application graphical user interface, comprising the Steps              providing means for parsing an interface grammar file,
of:                                                                          Said interface grammar file specifying rules to be used
   creating an application interface file Specifying a plurality             in parsing Said application interface file and retrieving
      of graphical elements within an interface library to be                Said plurality of graphical elements,
      displayed for Said application graphical user interface;     15      providing means for retrieving from Said interface library
   creating an application Source code file Specifying an                    Said plurality of graphical elements, in accordance with
      application logic that is executed by actions generated                the rules Specified by Said interface grammar file;
     by Said plurality of graphical elements displayed for                 determining within an application Source code file a
      Said graphical user interface application;                             reference to Said application interface file;
   creating an interface grammar file Specifying rules to be               determining by reference to Said interface grammar file
     used in parsing Said application interface file;                        whether a function call Specified by Said application
   providing an interface library comprising Said plurality of               Source code file is allowed; and
      graphical elements to be retrieved in accordance with                communicating Said function call to Said interface library.
      the Specification of Said application interface file and     25
                                                                           50. The method of claim 49, further comprising:
      Said interface grammar file,                                         an interface property file Specifying a Set of graphical
   parsing Said application Source code file, Said application               elements within said interface library to be used by said
      interface file, and Said interface grammar file to deter                application interface file.
      mine a plurality of graphical elements to be retrieved               51. The method of claim 49 wherein said application
      from Said interface library; and                                  interface file to be used is chosen from a plurality of
   retrieving Said plurality of graphical elements from Said            available application interface files when a user logs in to a
      interface library, and dynamically generating an appli            System.
      cation graphical user interface.                                     52. The method of claim 51 wherein the application
   40. The method of claim 39, further comprising:                      interface file to be used is Selected dependent on the type of
   Specifying via an interface property file a Set of graphical    35
                                                                        device used by the user.
      elements within said interface library to be used by said            53. The method of claim 49 wherein said interface library
      application interface file.                                       comprises a library of object oriented classes.
   41. The method of claim 39 wherein said application                     54. The method of claim 49 wherein said application
interface file to be used is chosen from a plurality of                 interface file is an extended markup language file which
available application interface files when a user logs in to a     40   maps application Screen component function calls to Screen
System.                                                                 component classes.
   42. The method of claim 41 wherein the application                      55. The method of claim 54 wherein said interface gram
interface file to be used is Selected dependent on the type of          mar file is a document type description file which specifies
device used by the user.                                                the dependencies of the application Screen component func
                                                                   45
                                                                        tion calls to one another.
   43. The method of claim 39 wherein said interface library              56. The method of claim 49 wherein said interface library
comprises a library of object oriented classes.                         comprises a set of Screen component classes.
   44. The method of claim 39 further comprising:                         57. The method of claim 56 wherein said application
   determining within Said application Source code file a               Source code file comprises function calls to at least one of
     reference to Said application interface file;                 50   Said Screen component classes.
   determining by reference to Said interface grammar file                58. A computer implemented method of creating an
     whether a function call Specified by Said application              application graphical user interface, comprising:
      Source code file is allowed; and                                    using an application Source code file Specifying an appli
   communicating Said function call to Said interface library.               cation logic;
   45. The method of claim 39 wherein said application             55     using an application interface file to Specify a plurality of
interface file is an extended markup language file which                     graphical elements within an interface library to be
maps application Screen component function calls to Screen                   displayed for Said application graphical user interface;
component classes.                                                        using an interface grammar file to specify rules to be used
   46. The method of claim 45 wherein said interface gram                    in parsing Said application interface file;
mar file is a document type description file which specifies       60      accessing an interface library comprising Said plurality of
the dependencies of the application Screen component func                    graphical elements to be retrieved in accordance with
tion calls to one another.                                                   the Specification of Said application interface file and
   47. The method of claim 39 wherein said interface library                 Said interface grammar file,
comprises a set of Screen component classes.                              parsing Said application Source code file, Said application
   48. The method of claim 47 wherein said application             65        interface file, and Said interface grammar file to deter
Source code file comprises function calls to at least one of                 mine a plurality of graphical elements to be retrieved
Said Screen component classes.                                               from Said interface library; and
       Case 6:20-cv-00804-ADA Document 47-20 Filed 02/23/21 Page 31 of 31


                                                     US 6,990,654 B2
                             33                                                                      34
  locating Said plurality of graphical elements within Said               67. A computer implemented System for developing an
    interface library, and using Said plurality of graphical           application graphical user interface, comprising:
    elements to generate Said application graphical user                 a parser, for parsing an application Source code file,
     interface;                                                              application interface file, interface grammar file, and
  determining within Said application Source code file a                    interface library, to generate an application graphical
    reference to Said application interface file;                           user interface, wherein Said parser comprises means for
  determining by reference to Said interface grammar file                   determining within Said application Source code file a
    whether a function call Specified by Said application                   reference to Said application interface file, determining
     Source code file is allowed; and                                       by reference to Said interface grammar file whether a
   communicating Said function call to Said interface library.              function call Specified by Said Source code file is
   59. The method of claim 58, further comprising:                           allowed, and passing Said function call to Said interface
   Specifying via an interface property file a Set of graphical             library;
     elements within said interface library to be used by said           an application Source code file Specifying an application
      application interface file.                                           logic wherein Said application Source code file com
   60. The method of claim 58 wherein said application
                                                                  15        prises function calls to at least one of a plurality of Java
                                                                            Screen component classes;
interface file to be used is chosen from a plurality of                  an application interface file Specifying a plurality of
available application interface files when a user logs in to a              graphical elements within an interface library to be
System.                                                                     displayed for Said application graphical user interface,
   61. The method of claim 60 wherein the application                       wherein Said application interface file is chosen from a
interface file to be used is Selected dependent on the type of              plurality of available application interface files,
device used by the user.                                                    wherein Said application interface file is an extended
   62. The method of claim 58 wherein said interface library                markup language file which maps application Screen
comprises a library of object oriented classes.                             component function calls to Screen component classes;
   63. The method of claim 58 wherein said application            25     an interface grammar file Specifying rules to be used in
interface file is an extended markup language file which                    parsing Said application interface file wherein Said
maps application Screen component function calls to Screen                  interface grammar file is a document type description
component classes.                                                          file which Specifies rules and dependencies of the
   64. The method of claim 63 wherein said interface gram                    application Screen component function calls to one
mar file is a document type description file which specifies                another, and
the dependencies of the application Screen component func                an interface library comprising a plurality of graphical
tion calls to one another.                                                 elements to be retrieved by said parser in accordance
   65. The method of claim 58 wherein said interface library               with the Specification of Said application interface file
comprises a set of Java Screen component classes.                          and Said interface grammar file, wherein Said interface
   66. The method of claim 65 wherein said application
                                                                  35       library comprises a library of Screen component
                                                                            classes.
Source code file comprises function calls to at least one of
Said Screen component classes.
